 1

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8    JOHN BABAROVICH,
                                                          NO. C19-1395 RSM
 9                                Plaintiff,
                                                          STIPULATED MOTION AND AGREED
10              vs.                                       ORDER TO EXTEND CASE
                                                          DEADLINES
11    STANDARD GUARANTY INSURANCE
      COMPANY, a Delaware Corporation,
12
                                Defendant.
13
                                               STIPULATION
14
              COMES NOW Plaintiff John Babarovich (“Babarovich”) and Defendant Standard
15
     Guaranty Insurance Company (“SGIC”) (collectively, the “Parties”), by and through their
16
     counsel of record and, pursuant to FRCP 26, LCR 7(d)(1) and 10(g), and the Court’s September
17
     4, 2019 Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement (Dkt. 5),
18
     file this Joint Motion to extend the case scheduling deadlines set by the Court by 45 days, as
19
     follows:
20
              1.        FRCP 26(f) Conference                    November 12, 2019
21
              2.        Initial Disclosures                      November 18, 2019
22
              3.        Joint Status Report and Discovery Plan   November 25, 2019
23

24    STIPULATED MOTION AND AGREED ORDER - Page 1

25                                                                          10900 NE 4th Street, Suite 1500
                                                                                   P.O. Box 90016
                                                                              Bellevue, WA 98009-9016
                                                                                    425.455.1234
     LEGAL\43288568\1
 1   This is the first request by the Parties to extend these deadlines.

 2            In support of the Joint Motion, the Parties show the Court as follows:

 3            On September 27, 2019, counsel for SGIC emailed counsel for Babarovich in order to

 4   arrange a time to conduct the FRCP 26(f) conference. Counsel for Babarovich, Gregory, Ursich,

 5   advised he was unable to meet by the Court’s original October 2, 2019 deadline due to deposition

 6   and trial preparation obligations. Mr. Ursich has, to date, been unable to meet with counsel for

 7   SGIC due to time significant time constraints from his existing and pending trials, including a

 8   trial commencing on Monday, October 21, 2019. Counsel for SGIC is agreeable to an extension

 9   of the case deadlines in order to permit additional time for Mr. Ursich to complete his existing

10   and pending trials and for the Parties to meaningfully meet and confer in order to set a schedule

11   for the prompt completion of the case.

12            THEREFORE, the Parties jointly move the Court for an Order extending the FRCP 26(f)

13   conference to November 12, 2019, the Initial Disclosure deadline to November 18, 2019 and the

14   Joint Status Report and Discovery Plan deadline to November 25, 2019. Attached is a proposed

15   Order granting the Joint Motion.

16   INSLEE BEST DOEZIE & RYDER, P.S.                      COZEN O’CONNOR

17   _________________________                              ______________________________
     Gregory L. Ursich WSBA #18614                           Kevin A. Michael WSBA #36976
18   Attorney for Plaintiff John Babarovich                 Attorney for Defendant Standard
                                                            Guaranty Insurance Company
19
     DATED on this ____ day of October, 2019            DATED on this ____ day of October, 2019
20

21

22

23

24    STIPULATED MOTION AND AGREED ORDER - Page 2

25                                                                           10900 NE 4th Street, Suite 1500
                                                                                    P.O. Box 90016
                                                                               Bellevue, WA 98009-9016
                                                                                     425.455.1234
     LEGAL\43288568\1
 1                                              II. AGREED ORDER

 2            IT IS, based on the above stipulation of counsel for all Parties, hereby ORDERED that

 3   the pending deadlines are extended as follows:

 4            1.        FRCP 26(f) Conference                    November 12, 2019

 5            2.        Initial Disclosures                      November 18, 2019

 6            3.        Joint Status Report and Discovery Plan   November 25, 2019

 7            IT IS SO ORDERED this 18th day of October 2019.

 8

 9
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
10
     So stipulated and presented by:
11
     INSLEE, BEST, DOEZIE & RYDER, P.S.
12
     By_______________________________
13   Gregory L. Ursich, WSBA No. 18614
     Attorney for John Babarovich
14   10900 NE 4th Street, Suite 1500
     Bellevue, Washington 98004
15   Tel: (425) 455-1234
     Fax: (425) 635-7720999
16   Email: gursich@insleebest.com

17   So stipulated and copy received:

18   COZEN O’CONNOR

19   ______________________________
     Kevin A. Michael, WSBA # 36976
20   Craig H. Bennion, WSBA #11646
     Nadia A. Bugaighis, WSBA #45492
21   Attorneys for Defendant Standard Guaranty
     Insurance Company
22   Third Avenue, Suite 1900
     Seattle, WA 98104
23   Tel: (206) 340-1000

24    STIPULATED MOTION AND AGREED ORDER - Page 3

25                                                                         10900 NE 4th Street, Suite 1500
                                                                                  P.O. Box 90016
                                                                             Bellevue, WA 98009-9016
                                                                                   425.455.1234
     LEGAL\43288568\1
